Exhibit 10.1
James P. Dolan
c/o Dolan Media Company
222 South Ninth Street, Suite 2300
Minneapolis, MN 55402
February 3, 2009
John C. Bergstrom
Chair, Compensation Committee
Dolan Media Company
222 South Ninth Street, Suite 2300
Minneapolis, MN 55402
Re:   Waiver of 2009 Base Salary Increase
Dear John:
Reference is made to that certain Amended and Restated Employment Agreement
dated effective as of April 1, 2007, as the same may be amended from time to
time, between Dolan Media Company (the “Company”) and James P. Dolan (the
“Employment Agreement”). Capitalized terms used, but not otherwise defined, in
this letter agreement, shall have the meanings ascribed to such terms in my
Employment Agreement.
Section 2.1 of my Employment Agreement provides, in relevant part:
For the calendar year beginning January 1, 2008, and for each subsequent
calendar year during the Employment Period, the Company will pay Executive a
Base Salary equal to the Base Salary for the previous calendar year increased by
the positive percentage change, if any, in the CPI. . . from the month of
December from two (2) years prior to the month of December from the previous
year.
By this letter, I hereby waive my right to the increase in my Base Salary
described in Section 2.1 of my Employment Agreement for calendar year 2009. I
further acknowledge and agree that my Base Salary for the calendar year 2009
will be $479,000 until such time as the Compensation Committee determines, if at
all, to award an increase to my Base Salary. Further, if the Compensation
Committee determines to award an increase to my Base Salary at any time in 2009,
I hereby authorize the Compensation Committee to award, in its discretion, an
increase in an amount less than the increase required under Section 2.1 of my
Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



The waiver provided here is for the increase due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
(a) an increase to my Base Salary for calendar year 2010 or any subsequent years
that my Employment Agreement is in effect or (b) any other compensation for
which I am eligible under my Employment Agreement, short-term cash incentive
plans, or any other Company plans, including the 2007 Incentive Compensation
Plan. I further confirm that my waiver of an increase to my Base Salary for the
calendar year 2009 does not constitute a “Good Reason” as defined in my
Employment Agreement.
This waiver shall be governed by the laws of the State of Minnesota without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

         
 
  Sincerely,    
 
       
 
  /s/ James P. Dolan
 
James P. Dolan    

Acknowledged:
DOLAN MEDIA COMPANY

          /s/ John C. Bergstrom          
By:
  John C. Bergstrom    
Its:
  Compensation Committee Chair    

 

 